           20-23142               Doc 4          Filed 10/27/20                 Entered 10/27/20 22:18:22                      Main Document         Pg
                                                                                   1 of 19




 Fill in this information to identify the case:

 Debtor name         Midway Market Square Elyria LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                          amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 27, 2020                        X    /s/ Chaim Lobl
                                                                         Signature of individual signing on behalf of debtor

                                                                         Chaim Lobl
                                                                         Printed name

                                                                         Vice President/Managing Member
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                20-23142              Doc 4           Filed 10/27/20            Entered 10/27/20 22:18:22                          Main Document                       Pg
                                                                                   2 of 19

 Fill in this information to identify the case:
 Debtor name Midway Market Square Elyria LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                 Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ulmer & Berne LLP               Robin M Wilson                  Legal Fees             Unliquidated                                                                      $60,000.00
 420 Lexington
 Avenue                          rwilson@ulmer.co
 Suite 2733                      m
 New York, NY 10170              216.583.7360
 N.E.S. Corp.                                                    Trade                  Unliquidated                                                                      $37,165.00
 2981 Independence
 Road
 Cleveland, OH 44115
 Day One Lighting                                                Trade                  Unliquidated                                                                      $37,000.00
 355 Spook Rock
 Road
 Suffern, NY 10901
 Reiss Sheppe LLP                Stephen Friedman                Legal Fees                                                                                               $35,000.00
 Attn: Stephen
 Friedman                        sfriedman@reisssh
 425 Madison                     eppe.com
 Avenue, 19th Fl.                (212) 753-2424 x109
 New York, NY 10017
 QPS                                                             Trade                  Unliquidated                                                                        $4,935.00
 45085 Telegraph
 Road
 Elyria, OH 44035
 TG Consultants, Inc.                                            Trade                  Unliquidated                                                                        $4,349.78
 185 Wheeler Avenue
 Staten Island, NY
 10314
 Commercial Roofing                                              Trade                  Unliquidated                                                                        $3,526.00
 P.O. Box 73
 Garrettsville, OH
 44231
 Mozes Guttman CPA                                               Professional Fees Unliquidated                                                                             $3,500.00
 2 Skillman Street
 Suite 217
 Brooklyn, NY 11205
 Kutak Rock LLP                                                  Trade                  Unliquidated                                                                          $861.00
 P.O. Box 30057
 Omaha, NE 68103

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                20-23142              Doc 4           Filed 10/27/20            Entered 10/27/20 22:18:22                          Main Document                       Pg
                                                                                   3 of 19


 Debtor    Midway Market Square Elyria LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 North Coast Fire                                                Trade                  Unliquidated                                                                          $710.00
 Protection In
 1260 North Park
 Avenue
 Warren, OH 44483
 Maintenance                                                     Trade                  Unliquidated                                                                          $237.24
 System of N. Ohio
 42208 Albrecht Rd.
 #1
 Elyria, OH 44035
 Space Comfort Co.                                               Trade                  Unliquidated                                                                          $185.95
 5201 Clark Avenue
 Cleveland, OH 44102




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            20-23142                    Doc 4              Filed 10/27/20                         Entered 10/27/20 22:18:22                                          Main Document                  Pg
                                                                                                     4 of 19
 Fill in this information to identify the case:

 Debtor name            Midway Market Square Elyria LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $      25,000,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        2,502,148.15

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $      27,502,148.15


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $      18,230,097.02


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $               2,599.65

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        2,018,469.97


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        20,251,166.64




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
            20-23142              Doc 4          Filed 10/27/20           Entered 10/27/20 22:18:22                 Main Document                  Pg
                                                                             5 of 19
 Fill in this information to identify the case:

 Debtor name          Midway Market Square Elyria LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Cash held by Mortgagee                                                                                                     $1,492,419.54




            3.2.     Operating                                              Operating                                                                $3,447.29



 4.         Other cash equivalents (Identify all)


            4.1.     Tenant Reserve Accounts                                                                                                      $788,437.32




 5.         Total of Part 1.                                                                                                                $2,284,304.15
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:    Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           20-23142               Doc 4          Filed 10/27/20               Entered 10/27/20 22:18:22                     Main Document        Pg
                                                                                 6 of 19
 Debtor         Midway Market Square Elyria LLC                                                      Case number (If known)
                Name


     Yes Fill in the information below.
 11.       Accounts receivable
           11a. 90 days old or less:                            217,844.00      -                                   0.00 = ....                 $217,844.00
                                              face amount                              doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                 $217,844.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and                Net book value of         Valuation method used   Current value of
           property                                       extent of                 debtor's interest         for current value       debtor's interest
           Include street address or other                debtor's interest         (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            20-23142              Doc 4          Filed 10/27/20           Entered 10/27/20 22:18:22              Main Document       Pg
                                                                             7 of 19
 Debtor         Midway Market Square Elyria LLC                                              Case number (If known)
                Name

            available.
            55.1. 1180 West River
                     Road
                     Elyria, OH 44035                     Fee Ownership                     $0.00                                $25,000,000.00




 56.        Total of Part 9.                                                                                                 $25,000,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:     All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            20-23142                Doc 4            Filed 10/27/20                   Entered 10/27/20 22:18:22                               Main Document             Pg
                                                                                         8 of 19
 Debtor          Midway Market Square Elyria LLC                                                                     Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $2,284,304.15

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $217,844.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $25,000,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $2,502,148.15            + 91b.           $25,000,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $27,502,148.15




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            20-23142                 Doc 4         Filed 10/27/20              Entered 10/27/20 22:18:22                 Main Document                    Pg
                                                                                  9 of 19
 Fill in this information to identify the case:

 Debtor name          Midway Market Square Elyria LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Fortress Credit Co LLC                        Describe debtor's property that is subject to a lien            $18,000,000.00            $25,000,000.00
        Creditor's Name                               1180 West River Road
        c/o Fortress Credit Group                     Elyria, OH 44035
        1345 Ave of the
        Americas,46 Fl
        New York, NY 10004
        Creditor's mailing address                    Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        2016                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    M.J. Griffith Paving Inc.                     Describe debtor's property that is subject to a lien                $230,097.02                         $0.00
        Creditor's Name

        4570 French Creek Road
        Sheffield Lake, OH 44054
        Creditor's mailing address                    Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply



Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           20-23142               Doc 4           Filed 10/27/20        Entered 10/27/20 22:18:22                       Main Document                   Pg
                                                                          10 of 19
 Debtor       Midway Market Square Elyria LLC                                                   Case number (if known)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




                                                                                                                         $18,230,097.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                  02

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Barbara Aquilla Butler & Assoc
        Attn: Barbara Aquilla Butler                                                                      Line   2.2
        7064 Avon Belden Rd.
        North Ridgeville, OH 44039

        Lieberman, Dvorin & Dowd , LLC
        Attn: David M. Dvorin                                                                             Line   2.1
        30195 Chagrin Blvd. Suite 300
        Cleveland, OH 44124




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            20-23142              Doc 4          Filed 10/27/20                  Entered 10/27/20 22:18:22                             Main Document                     Pg
                                                                                   11 of 19
 Fill in this information to identify the case:

 Debtor name         Midway Market Square Elyria LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                             amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                             12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim            Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $2,599.65     $2,599.65
           City of Elyria                                            Check all that apply.
           P. O. Box 94594                                            Contingent
           Cleveland, OH 44101                                        Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $600,000.00
           Chaim Lobl                                                               Contingent
           16 Laurie Lane                                                           Unliquidated
           Monsey, NY 10592                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Loan
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?      No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                     $3,526.00
           Commercial Roofing                                                       Contingent
           P.O. Box 73                                                              Unliquidated
           Garrettsville, OH 44231
                                                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?      No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                               page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   39250                                            Best Case Bankruptcy
           20-23142               Doc 4          Filed 10/27/20             Entered 10/27/20 22:18:22                            Main Document        Pg
                                                                              12 of 19
 Debtor       Midway Market Square Elyria LLC                                                         Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,000.00
          Day One Lighting                                                    Contingent
          355 Spook Rock Road                                                 Unliquidated
          Suffern, NY 10901
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,000.00
          Edith Katz                                                          Contingent
          171 Penn Street                                                     Unliquidated
          Brooklyn, NY 11211                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $861.00
          Kutak Rock LLP                                                      Contingent
          P.O. Box 30057                                                      Unliquidated
          Omaha, NE 68103
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $237.24
          Maintenance System of N. Ohio                                       Contingent
          42208 Albrecht Rd. #1                                               Unliquidated
          Elyria, OH 44035
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,500.00
          Mozes Guttman CPA                                                   Contingent
          2 Skillman Street                                                   Unliquidated
          Suite 217
                                                                              Disputed
          Brooklyn, NY 11205
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Fees
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,165.00
          N.E.S. Corp.                                                        Contingent
          2981 Independence Road                                              Unliquidated
          Cleveland, OH 44115
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $710.00
          North Coast Fire Protection In                                      Contingent
          1260 North Park Avenue                                              Unliquidated
          Warren, OH 44483
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            20-23142              Doc 4          Filed 10/27/20             Entered 10/27/20 22:18:22                            Main Document        Pg
                                                                              13 of 19
 Debtor       Midway Market Square Elyria LLC                                                         Case number (if known)
              Name

 3.10      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $522,000.00
           Paul Asher Pollak                                                  Contingent
           199 Lee Avenue                                                     Unliquidated
           Suite 635                                                          Disputed
           Brooklyn, NY 11211
                                                                             Basis for the claim:    Loan
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.11      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $4,935.00
           QPS                                                                Contingent
           45085 Telegraph Road                                               Unliquidated
           Elyria, OH 44035
                                                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.      $35,000.00
           Reiss Sheppe LLP                                                   Contingent
           Attn: Stephen Friedman                                             Unliquidated
           425 Madison Avenue, 19th Fl.                                       Disputed
           New York, NY 10017
                                                                             Basis for the claim:    Legal Fees
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $185.95
           Space Comfort Co.                                                  Contingent
           5201 Clark Avenue                                                  Unliquidated
           Cleveland, OH 44102
                                                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $4,349.78
           TG Consultants, Inc.                                               Contingent
           185 Wheeler Avenue                                                 Unliquidated
           Staten Island, NY 10314
                                                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.      $60,000.00
           Ulmer & Berne LLP                                                  Contingent
           420 Lexington Avenue                                               Unliquidated
           Suite 2733
                                                                              Disputed
           New York, NY 10170
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Legal Fees
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.16      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $668,000.00
           West River Investor LLC                                            Contingent
           199 Lee Avenue                                                     Unliquidated
           Suite 635                                                          Disputed
           Brooklyn, NY 11211
                                                                             Basis for the claim:    Loan
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            20-23142              Doc 4          Filed 10/27/20             Entered 10/27/20 22:18:22                      Main Document                    Pg
                                                                              14 of 19
 Debtor       Midway Market Square Elyria LLC                                                      Case number (if known)
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.       $                       2,599.65
 5b. Total claims from Part 2                                                                        5b.   +   $                   2,018,469.97

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.       $                      2,021,069.62




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            20-23142              Doc 4          Filed 10/27/20         Entered 10/27/20 22:18:22                 Main Document               Pg
                                                                          15 of 19
 Fill in this information to identify the case:

 Debtor name         Midway Market Square Elyria LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.         State what the contract or                  Space #01A (25,023 SF)
              lease is for and the nature of
              the debtor's interest

                  State the term remaining

              List the contract number of any                                        Altitude Trampoline Park
                    government contract


 2.2.         State what the contract or                  Space #8 (48,265 SF)
              lease is for and the nature of
              the debtor's interest

                  State the term remaining

              List the contract number of any                                        Gabriel Brothers, Inc.
                    government contract


 2.3.         State what the contract or                  Space #7 (95,440 SF)
              lease is for and the nature of
              the debtor's interest

                  State the term remaining

              List the contract number of any                                        Giant Eagle
                    government contract


 2.4.         State what the contract or                  Parcel #2 (4,256 SF)
              lease is for and the nature of
              the debtor's interest

                  State the term remaining

              List the contract number of any                                        iHOP
                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           20-23142               Doc 4          Filed 10/27/20                  Entered 10/27/20 22:18:22            Main Document         Pg
                                                                                   16 of 19
 Debtor 1 Midway Market Square Elyria LLC                                                          Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired
                                                                                       lease

 2.5.        State what the contract or                   Space #2 (4,200 SF)
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                               Jamie's Carpet
                   government contract


 2.6.        State what the contract or                   Space #9 (25,594 SF)
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                               Jo-Ann Fabrics
                   government contract


 2.7.        State what the contract or                   Parcel # 1 (3,834 SF)
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                               KeyBank
                   government contract


 2.8.        State what the contract or                   Property Management
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                                 Madison Properties
                                                                                           3611 15th Avenue
             List the contract number of any                                               Suite 420
                   government contract                                                     Brooklyn, NY 11218


 2.9.        State what the contract or                   Snow Removal
             lease is for and the nature of               Contract
             the debtor's interest

                  State the term remaining
                                                                                           Maintenance Systems of Norther
             List the contract number of any                                               42208 Albrecht Rd.
                   government contract                                                     Elyria, OH 44035


 2.10.       State what the contract or                   Service and Backflow
             lease is for and the nature of               Inspection Agreement
             the debtor's interest

                  State the term remaining                                                 North Coast Fire Protection In
                                                                                           1260 North Park Avenue
             List the contract number of any                                               Warren, OH 44483
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           20-23142               Doc 4          Filed 10/27/20                  Entered 10/27/20 22:18:22             Main Document        Pg
                                                                                   17 of 19
 Debtor 1 Midway Market Square Elyria LLC                                                           Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired
                                                                                       lease

                    government contract


 2.11.       State what the contract or                   Space #4 (9,000 SF)
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                               Pet Supplies Plus
                   government contract


 2.12.       State what the contract or                   Service Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                           QPS
             List the contract number of any                                               45085 Telegraph Rd.
                   government contract                                                     Elyria, OH 44035


 2.13.       State what the contract or                   Space #1 (7,500 SF)
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                               Ross Medical Education Center
                   government contract


 2.14.       State what the contract or                   Space #5 (3,000 SF)
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                               Sally Beauty
                   government contract


 2.15.       State what the contract or                   (Parcel owned by
             lease is for and the nature of               Tenant)
             the debtor's interest                        Space #6 (122,824 SF)

                  State the term remaining

             List the contract number of any                                               Target
                   government contract


 2.16.       State what the contract or                   Parcel #3 (6,772 SF)
             lease is for and the nature of
             the debtor's interest                                                         Texas Roadhouse

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           20-23142               Doc 4          Filed 10/27/20                  Entered 10/27/20 22:18:22            Main Document         Pg
                                                                                   18 of 19
 Debtor 1 Midway Market Square Elyria LLC                                                          Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired
                                                                                       lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Space #3 (118,040 SF)
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                               The Home Depot
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           20-23142               Doc 4          Filed 10/27/20      Entered 10/27/20 22:18:22               Main Document                   Pg
                                                                       19 of 19
 Fill in this information to identify the case:

 Debtor name         Midway Market Square Elyria LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Chaim Lobl                        16 Laurie Lane                                   Fortress Credit Co              D       2.1
                                               Monsey, NY 10592                                 LLC                              E/F
                                                                                                                                G



    2.2      Paul Asher                        199 Lee Avenue                                   Fortress Credit Co              D       2.1
             Pollak                            Suite 635                                        LLC                              E/F
                                               Brooklyn, NY 11211
                                                                                                                                G




Official Form 206H                                                      Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
